Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 1 of 22 PageID #: 565



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVID WHITT,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4:18-CV-1294 RLW
                                                  )
CITY OF ST. LOUIS, et al.                         )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant City of St. Louis's ("City") Motion for

Protective Order Pursuant to Fed. R. Civ. P. 26(c) (ECF No. 82). The City seeks a protective

order limiting Plaintiffs Rule 30(b)(6) deposition topics pursuant to Rule 26(c)(l)(D). Plaintiff

David Whitt ("Plaintiff') opposes the Motion and it is fully briefed. After careful consideration

of the motion papers, the Court will deny the City's Motion for Protective Order.

Background

       Plaintiff David Whitt is a member of Cop Watch, a network of community-based groups

of individuals who purport to monitor and document police activity. Plaintiff alleges he is a

well-known member of Cop Watch in the St. Louis area and frequently records video of police

activity on a camcorder.

       In August 2016, Plaintiff was riding his bicycle in the City of St. Louis when he observed

five police vehicles, multiple police officers from the St. Louis Metropolitan Police Department

("SLMPD"), and one individual in custody in a police cruiser. Plaintiff was recording video on

his camcorder and asserts he maintained a reasonable distance away from the police officers and

the man in custody. Plaintiff alleges the following events transpired:
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 2 of 22 PageID #: 566



       a. Defendant Linhorst drove a police cruiser toward Whitt, placing the vehicle
       between Whitt and the other police vehicles, pushing Whitt onto the sidewalk. At
       the same time, Linhorst instructed Whitt to back up. Whitt complied.

       b. Defendant Karnowski instructed Whitt to back up again. Again, Whitt
       complied, coming to a stop approximately 50 feet away from the police cruiser in
       which the individual was detained.

       c. Whitt then stated that he could see the individual detained in backseat of a
       police vehicle, at which point Defendant Karnowski looked off camera and
       remarked, "Yeah." Defendants Kamowski, Linhorst, and Shaw then moved
       forward to arrest Whitt.

(ECF No. 38 at 6, ,r 25.)

       According to Plaintiff, video of the encounter was recorded on his camcorder. Plaintiff

was taken into custody, booked, and detained for ten hours. He was released on a $50 bond and

issued a property receipt for his camcorder and bicycle. Linhorst, with assistance of Baine,

executed an affidavit in support of a warrant application to search the contents of camcorder,

which was issued. Plaintiff did not receive his camcorder back until January 2017. He alleges

the camcorder was damaged and police had attempted to erase all video recordings from the

memory card.

       In October 2016, Plaintiff was charged with violating Section 15.10.010 of the St. Louis

City Municipal Ordinance Code, which makes it a misdemeanor to, among other things, "hinder,

obstruct, resist or otherwise interfere with any City officer in the discharge of his official duties."

The City of St. Louis dropped the charge against Plaintiff by nolle prosequi in May 2017.

Plaintiff brought this lawsuit against the City of St. Louis, SLMPD officers Linhorst, Karnowski,

Shaw, and Baine (collectively referred to as "SLMPD Defendants"), and three unidentified

police officers ("Doe Defendants") who assisted in his August 2016 arrest.

       The First Amended Complaint (ECF No. 38) asserts the following counts pursuant to 42

U.S.C. § 1983: Unlawful Seizure/False Arrest against Defendants Linhorst, Karnowski, Shaw,


                                                  2
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 3 of 22 PageID #: 567



and Doe Defendants (Count I); Malicious Prosecution against SLMPD Defendants (Count II);

Retaliation for Exercise of First Amendment Rights in Violation of First and Fourteenth

Amendments to the United States Constitution against Defendants Linhorst, Karnowski, Shaw,

and Does (Count III); Unlawful Search against Defendants Linhorst and Baine (Count IV); and a

claim for municipal liability pursuant to Monell v. Department of Social Services, 436 U.S. 658,

685 (1978), for violations of the First, Fourth, and Fourteenth Amendments against the City of

St. Louis (Count V).     Plaintiff also bring the following claims pursuant to the Missouri

Constitution: False Arrest against Defendants Linhorst, Karnowski, Shaw, and Doe Defendants

(Count VI); and Malicious Prosecution against SLMPD Defendants (Count VII). 1

Legal Standards

       A. Scope of Discovery

       The scope of discovery for actions filed in federal court is set forth in Federal Rule of

Civil Procedure 26:

               Scope in General. Unless otherwise limited by court order, the
               scope of discovery is as follows: Parties may obtain discovery
               regarding any nonprivileged matter that is relevant to any party's
               claim or defense and proportional to the needs of the case,
               considering the importance of the issues at stake in the action, the
               amount in controversy, the parties' relative access to relevant
               information, the parties' resources, the importance of the discovery
               in resolving the issues, and whether the burden or expense of the
               proposed discovery outweighs its likely benefit. Information
               within this scope of discovery need not be admissible in evidence
               to be discoverable.

Rule 26(b)(l), Fed. R. Civ. P.

       "The scope of discovery under Rule 26(b) is extremely broad." Gowan v. Mid Century

Ins. Co., 309 F.R.D. 503, 508 (D.S.D. 2015) (citing 8 Charles A. Wright & Arthur R. Miller,

       1The   Court granted Defendants Linhorst and Baine's Motion to Dismiss Count VIII, which
asserted claim for Unlawful Search in Violation of Article I, Section 15 of the Missouri Constitution
against these Defendants. See Mem. and Order of Aug. 14, 2019 (ECF No. 53).

                                                 3
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 4 of 22 PageID #: 568




Federal Practice & Procedure§ 2007, 3637 (1970)). "Mutual knowledge of all the relevant facts

gathered by both parties is essential to proper litigation. To that end, either party may compel

the other to disgorge whatever facts he has in his possession." Hickman v. Taylor, 329 U.S. 495,

507 (194 7). Relevancy in this context "has been construed broadly to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case." Jo Ann Howard & Assocs., P.C. v. Cassity, 303 F.R.D. 539, 542 (E.D. Mo.

2014) (citation and quotation omitted).

       After the proponent of discovery makes a threshold showing of relevance, the party

opposing it has the burden of showing its objections are valid by providing specific explanations

or factual support as to how each discovery request is improper. Id. (citing Hofer v. Mack

Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1993), and St. Paul Reins. Co. v. Commercial Fin.

Corp .. 198 F.R.D. 508, 511-12 (N.D. Iowa 2000)). The opposing party must demonstrate "that

the requested documents either do not come within the broad scope of relevance defined

pursuant to Rule 26(b)(1) or else are of such marginal relevance that the potential harm

occasioned by discovery would outweigh the ordinary presumption in favor of broad disclosure."

Id. (quoted case omitted). "Rule 26 requires 'a particular and specific demonstration of fact, as

distinguished from stereotyped and conclusory statements."' Vallejo v. Amgen, Inc., 903 F.3d

733, 743 (8th Cir. 2018) (quoting Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212

(8th Cir. 1973)).

       Rule 26(b)(l) was amended in 2015 to include a "proportionality" requirement for the

parties and the court to consider in resolving discovery disputes. Fed. R. Civ. P. 26 advisory

committee's notes to 2015 amendment. The amendment does not "alter the basic tenet that Rule

26 is to be liberally construed to permit broad discovery." Prime Aid Pharmacy Corp. v. Express



                                                 4
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 5 of 22 PageID #: 569



Scripts, Inc., 2017 WL 67526, at *4 (E.D. Mo. Jan. 6, 2017) (quoted case and internal citation

omitted).   Also, "[T]he existing allocation of burdens to show undue burden or lack of

proportionality have not fundamentally changed."       Vallejo, 903 F.3d at 742 (quoted case

omitted).   "A party claiming requests are unduly burdensome cannot make conclusory

allegations, but must provide some evidence regarding the time or expense required."           Id.

(quoted case omitted).

       B. Protective Order Standard

       A party may move for a protective order pertaining to discovery requests in order to

"protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense[.]'' Fed. R. Civ. P. 26(c)(l). "Because ofliberal discovery and the potential for abuse,

the federal rules 'confer[ ] broad discretion on the [district] court to decide when a protective

order is appropriate and what degree of protection is required."' Misc. Docket Matter No. 1 v.

Misc. Docket Matter No. 2, 197 F.3d 922, 925 (8th Cir. 1999) (quoting Seattle Times Co. v.

Rhinehart, 467 U.S. 30, 36 (1984)). "The party moving for the protective order has the burden to

demonstrate good cause for issuance of the order." Buehrle v. City of O'Fallon, Mo., 2011 WL

529922, at *2 (E.D. Mo. Feb. 8, 2011) (citation omitted). To show good cause, "the parties

seeking protection must show that specific prejudice or harm will result if no protective order is

granted." Id. (citation omitted). The prejudice or harm Rule 26(c) will protect against includes

"annoyance, embarrassment, oppression, or undue burden or expense." See Fed. R. Civ. P.

26(c); Crawford-El v. Britton, 523 U.S. 574, 599 (1998).           Stereotypical and conclusory

statements are insufficient to establish good cause under Rule 26(c). Misc. Docket Matter No. 1,

197 F.3d at 926. "Rule 26(c) confers broad discretion on the trial court to decide when a




                                                5
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 6 of 22 PageID #: 570



protective order is appropriate and what degree of protection is required." Seattle Times, 467

U.S. at 36; Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 362 (8th Cir. 2003).

           C. Rule 30(b)(6) Deposition Standards

           "Proper preparedness for a Rule 30(b)(6) deposition requires the good faith of both

parties:

                  "[T]he requesting party must reasonably particularize the subjects
                  about which it wishes to inquire." Dwelly v. Yamaha Motor
                  ~ . 214 F.R.D. 537, 540 (D. Minn. 2003); see also Fed. R. Civ.
                  P. 30(b)(6) (the notice must describe the matters for examination
                  with "reasonable particularity"). A deposing party may not
                  demand that a corporate designee be prepared to speak with
                  encyclopedic authority. See generally Murphy v. Kmart Corp.,
                  255 F.R.D. 497, 506 (D.S.D. 2009). In return, "the responding
                  party must make a conscientious, good-faith effort to designate
                  knowledgeable persons ... and to prepare them to fully and
                  unevasively answer questions about the designated subject matter."
                  Dwelly, 214 F.R.D. at 540 (citations and internal quotation marks
                  omitted).

CMI Roadbuilding, Inc. v. Iowa Parts, Inc., 322 F.R.D. 350, 360-61 (N.D. Iowa 2017).

           "The testimony elicited at the Rule 30(b)(6) deposition represents the knowledge of the

corporation, not of the individual deponents." List v. Carwell, 2020 WL 5988514, at *13 (D

Minn. Oct. 9, 2020) (quoting United States v. Taylor, 166 F.R.D. 356, 361 (M.D. N.C. 1996));

see Fed. R. Civ. P. 30(b)(6) (designee "must testify about information known or reasonably

available to the organization"). "If the persons designated by the corporation do not possess

personal knowledge of the matters set out in the deposition notice, the corporation is obligated to

prepare the designees so that they may give knowledgeable and binding answers for the

corporation." List, 2020 WL 5988514, at *13 (quoted case omitted). "This obligation requires

the designee to testify about information known or reasonably available to the organization" and

it "can include information held by third-party sources if that information is reasonably available

to the organization."       Id. (quoted case omitted).    "Rule 30(b)(6) expressly applies to a
                                                   6
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 7 of 22 PageID #: 571



government agency and provides neither an exemption from Rule 30(b)(6) nor 'special

consideration concerning the scope of discovery[.]"' S.E.C. v. Kramer, 778 F.Supp.2d 1320,

1327 (M.D. Fla. 2011).

Discussion

        As a threshold matter, the City asserts that because Plaintiff captured much of the

incident at issue in this case on film, his Rule 30(b)(6) deposition notice "require[s] the City to

designate individuals to provide duplicative, unnecessary testimony describing events that are

already well documented in the video recording." (ECF No. 83 at 2.) This assertion is meritless.

Plaintiff asserts a Monell municipal liability claim against the City in Count V. While Plaintiff's

video may show the individual police officer Defendants' acts, it cannot establish municipal

liability based on a policy, practice, or custom of arresting persons for recording police activity,

or for violating citizens' First Amendment rights more generally. See,~. Mick v. Raines, 883

F.3d 1075, 1089 (8th Cir. 2018) (for§ 1983 liability to attach to a governmental entity, a plaintiff

must show the constitutional violation resulted from an official policy, an unofficial custom, or a

deliberately indifferent failure to train or supervise).

       The Court now turns to the City's specific objections to Plaintiffs Rule 30(b)(6)

deposition notice.    The City seeks a protective order limiting the scope of Plaintiff's Rule

30(b)(6) deposition with respect to seven topics.

        A. Topic 6: "City and SLMPD policies, procedures, special orders, customs and
        directives regarding the arrest of persons engaged in First Amendment activity."

        The City asserts Topic 6 is "vague and ambiguous because the mere act of participating

in First Amendment-protected activity does not provide probable cause for an officer to make an

arrest," and thus the topic requires the City "to speculate about the myriad circumstances and

scenarios in which an individual who is engaged in a First Amendment-protected activity could


                                                    7
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 8 of 22 PageID #: 572



also commit an offense leading to his or her arrest." (ECF No. 83 at 3.) The City also asserts the

topic is argumentative to the extent it suggests the City arrests individuals because they are

engaging in First Amendment-protected activity. The City states it has produced two designees

to testify regarding Police Department Special Order 1-06, which is the Department's policy

concerning citizens' right to observe and video record police officers in the course of their duties,

but states it does not have a policy regarding the arrest of persons "engaged in First Amendment

activity" because police officers are not permitted to nor do they arrest people merely for

exercising their First Amendment rights. (Id. at 4.)

       Topic 6 describe the matters for examination with reasonable particularity and is not

vague, ambiguous, or argumentative. Contrary to the City's assertions, Topic 6 does not require

speculation. The City cannot avoid responding to Topic 6 by having its attorney offer unsworn

factual assertions on its behalf through argument in the Motion for Protective Order. "We reject

.. , proposition that, as a general rule, attorney assertions in briefs to the court can adequately

substitute for affidavits and other forms of evidence." Vallejo, 903 F.3d at 743. If the City or

the SLMPD does not have any policies, procedures, special orders, customs and directives

regarding the arrest of persons engaged in First Amendment activity other than Special Order 1-

06, a designee can so testify. Cf. Dravo Corp. v. Liberty Mut. Ins. Co., 164 F.R.D. 70, 76 (D.

Neb. 1995) (If corporation does not possess the knowledge necessary to prepare a designee,

"then its obligations under Rule 30(b)(6) obviously cease, [because] the rule requires testimony

only as to 'matters known or reasonably available to the organization."' (quoting Fed. R. Civ. P.

30(b)(6)).

        The City's motion for a protective order as to Topic 6 is denied.




                                                  8
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 9 of 22 PageID #: 573



       B. Topic 9: "Any training or educational materials provided to or generated by SLMPD
       since January 1, 2016 relating to the City's interfering with a police officer ordinance
       (§ 15.10.010 of the St. Louis City Municipal Ordinance Code)."

       The City asserts that Topic 9 is vague and ambiguous because it does not identify what

training materials are at issue, and the City is "not aware of any training or educational materials

relating to [its] interfering with a police officer ordinance." (ECF No. 83 at 5.) The City also

asserts that Topic 9 is duplicative of Topic 7, which requests "policies and procedures relating to

the enforcement of the City's interference with a police officer ordinance."

       Topic 9 describes the matters for examination with reasonable particularity and is not

vague or ambiguous.      If there are no such training and educational materials relating to

§ 15.10.010, the City's designee can so testify. Again, the City cannot meet its Rule 30(b)(6)

obligation by attempting to testify through its attorney's unswom statements and arguments in

seeking a protective order.    Topic 9 is not duplicative of Topic 7, because "training and

educational materials" relating to the City's interfering with a police officer ordinance are

separate and distinct categories from "policies and procedures" relating to the same ordinance.

       The City's motion for a protective order as to Topic 9 is denied.

       C. Topic 10: "City and SLMPD policies and procedures relating to the filming of
       officers by citizens, including but not limited to Special Order 1-06."

       The City argues that Topic 10 is vague and ambiguous, duplicative, and "burdensome as

to testimony already acquired" because the City has already produced two designees to speak on

Special Order 1-06 in response to (a) Topics 12 and 13, which request any efforts undertaken by

the City and SLMPD to ensure their employees do not infringe on the rights of citizens to safely

film police officers performing their duties, and (b) Topics 17 and 18, which request efforts

undertaken by the City and SLMPD to ensure its employees comply with Special Order 1-06.




                                                 9
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 10 of 22 PageID #: 574



        Topic 10 describes the matters for examination with reasonable particularity and is not

vague and ambiguous. Nor does it improperly duplicate other topics. Topic 10 seeks testimony

about "policies and procedures relating to the filming of officers by citizens, including but not

limited so Special Order 1-06." In contrast to testimony about "policies and procedures" sought

by Topic 10, Topics 12 and 13 call for testimony concerning actual "efforts undertaken" by the

City and SLMPD to ensure their employees do not infringe on the rights of citizens to safely film

police officers.   The City's responses to these topics may be the same, but they may not.

Similarly, Topics 17 and 18 call for testimony concerning actual efforts undertaken by the City

and SLMPD to ensure that their employees comply with Special Order 1-06. The topics are

related and while it is possible the City/SLMPD's testimony responsive to them may include

overlap, the topics are distinct.

        Further, the City has not met its burden to establish that Topic 10 is unduly burdensome.

CMI Roadbuilding. 322 F.R.D. at 355 (the "party resisting production bears the burden of

establishing lack of relevancy or undue burden."). Even if responding to Topic 10 requires

testimony that duplicates some or all of that responsive to Topics 12, 13, 17, or 18, the City

makes only a conclusory assertion that responding to Topic 10 would cause it undue burden.

The City's argument that Topic 10 duplicates other topics, and its statement that it has already

designated persons who can testify to the other topics, together constitute an admission that the

City can readily produce the same designees to testify on Topic 10. It should not require a

significant number of questions and answers during the deposition to permit full inquiry into the

distinct or overlapping boundaries of these related topics.

        The City's motion for a protective order as to Topic 10 is denied.




                                                 10
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 11 of 22 PageID #: 575



       D.. Topic 14: "Any and all policies and procedures produced in response to Plaintiffs
       First Request for Production, served on October 11, 2019."

       The City argues Topic 14 is duplicative and burdensome because it has already produced

designees to provide responsive testimony on this topic.          The City states it produced two

documents in response to Plaintiffs First Request for Production, Special Order 1-06 and Special

Order 6-02, and it has already produced two designees to speak on Special Order 1-06.

       The City's argument fails to establish either of its points. The City admits that Topic 14

includes inquiry about Special Order 6-02, which the City does not assert it has produced a

designee to speak about. Testimony about two distinct special orders cannot be duplicative. To

the extent Topic 14 duplicates other topics with respect to Special Order 1-06, it is not unduly

burdensome for the reasons discussed above with respect to Topic 10. The City's motion for a

protective order as to Topic 14 is denied.

       E. Topic 15: "SLMPD' s organizational structure and operational relationship with the
       City, between January 1, 2016 to present."

       The City argues this topic is vague and ambiguous and it is "indiscernible what

information is being sought from Topic 15." (ECF No. 83 at 6-7.) Nonetheless, the City states

that "SLMPD is a Division under the City's Department of Public Safety. Said information is

equally available to Plaintiff on City's website." (Id. at 6.) The City's two contentions cannot

both be correct. Either Topic 15 is so vague as to be indiscernible, or the responsive factual

information offered by its attorney is so obvious and widely available that it is equally available

to Plaintiff and no testimony thereon is required. 2

       As to the merits of the City's contentions, the Court finds neither is correct. Topic 15

describes the matters for examination with reasonable particularity and is not vague and


       2
         Once again, the City cannot respond to Plaintiffs Rule 30(b)(6) notice with factual assertions
from its attorney in the instant motion. See Vallejo, 903 F.3d at 743.

                                                  11
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 12 of 22 PageID #: 576



ambiguous. The topic's first subject of inquiry is the SLMPD's organizational structure, which

necessarily involves more information than its status as a division of a City department. The

City must determine what an organizational structure is and then designate person(s) to testify as

to the SLMPD's organizational structure. Topic 15's second subject of inquiry is the SLMPD's

operational relationship with the City during a specific time period.           Even assuming the

SLMPD's only operational relationship with the City is that it is a Division in the City's

Department of Public Safety, Plaintiff is entitled to obtain sworn testimony to that effect. See

Great Am. Ins. Co. of N.Y. v. Vegas Constr. Co., 251 F.R.D. 534, 539 (D. Nev. 2008) ("in

responding to a Rule 30(b)(6) notice or subpoena, a corporation may not take the position that its

documents state the company's position.").

       The City's motion for a protective order is denied as to Topic 15.

       F. Topic 19: "Data or statistics maintained by SLMPD or the City relating to or
       reflecting, over the last six years: (a) the number of individuals arrested for taking video
       of police officers and charged with violation of § 15.10.010 of the St. Louis City
       Municipal Ordinance Code and (b) the outcome of those charges."

       The City argues this topic is improper because it is unduly burdensome and oppressive,

argumentative, and outside the scope of Plaintiffs claims.         The Court addresses the City's

arguments out of order.

               1. Topic 19 as Argumentative

       The City contends Topic 19 is argumentative because it implies "that City officers arrest

individual merely for filming them."         (ECF No. 83 at 7.)        The Court finds the City's

interpretation of Topic 19 is not necessarily correct, and even if it were, this would not rise to the

level of "annoyance, embarrassment, oppression" that Rule 26(c) protects against. Nonetheless,

the Court will amend the language of Topic 19 to require testimony as to "Data or statistics

maintained by SLMPD or the City relating to or reflecting, over the last six years: (a) the number


                                                  12
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 13 of 22 PageID #: 577



of individuals arrested and charged with violation of§ 15.10.010 who were taking video of

police officers and (b) the outcome of those charges."

               2. Topic 19 Seeks Relevant Evidence

       The City contends Topic 19 is outside the scope of Plaintiffs claims to the extent it seeks

incident reports dated after Plaintiffs arrest, as a municipality may be subject to § 1983 liability

only if it had a policy or custom of failing to act upon prior similar complaints of

unconstitutional conduct so "persistent and widespread" as to have the effect and force of law.

Andrews v. Fowler, 98 F.3d 1069, 1074-75 (8th Cir. 1996). Recognizing that Plaintiff brings a

Monell claim against it, the City argues that incident reports after the date of Plaintiffs arrest on

August 8, 2016, are beyond the scope of Plaintiffs allegations as such incidents cannot show a

prior pattern of unconstitutional conduct that caused his alleged constitutional violation, citing

Andrews. Thus, the City's objection is that Topic 19 seeks information that is not relevant.

       As stated above, the scope of discovery under Rule 26(b) is extremely broad as to

relevant evidence. Gowan, 309 F.R.D. at 508. Under Federal Rule of Evidence 401, evidence is

relevant "if it has any tendency to make a fact more or less probable than it would be without the

evidence[.]" Fed. R. Evid. 401 (emphasis added). Rule 401 sets a "extremely low burden" for

relevancy. Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380,396 (8th Cir. 2016).

       The City's argument as to lack of relevance addresses the issue of causation. But the first

issue relevant to municipal liability is the identification of a municipal policy or custom. Similar

subsequent incidents may be probative and material of what policies, practices, or accepted City

or SLMPD customs existed at the time of Plaintiffs arrest, which would be relevant to Plaintiffs

Monell claims. Thus, post-incident evidence is relevant to the existence of a custom or policy,

from which a plaintiff may argue it was the moving force in the alleged unconstitutional



                                                 13
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 14 of 22 PageID #: 578



violation. See Meier v. City of St. Louis, Mo., 934 F.3d 824, 828-29 (8th Cir. 2019) (plaintiff

with Monell claim must establish, among other things, that municipality's policy or custom was

a moving force behind the constitutional violation). Therefore, post-incident arrests of other

persons who were filming police officers carrying out their duties are relevant and probative.

       This conclusion is supported by decisions from courts in the 1st, 3rd, 4th, 5th, 6th, 7th,

8th, 9th, 10th, and 11th Circuits. See, ~ ' Salvato v. Miley, 790 F.3d 1286, 1297 (11th Cir.

2015) ("To be sure, post-event evidence can shed some light on what policies existed in the city

on the date of an alleged deprivation of constitutional right.") (internal punctuation and quoted

case omitted); Henry v. County of Shasta, 132 F.3d 512, 519 (9th Cir. 1997), opinion amended

on denial of reh'g, 137 F.3d 1372 (9th Cir. 1998) ("[W]e reiterate our rule that post-event

evidence is not only admissible for purposes of proving the existence of a municipal defendant's

policy or custom, but may be highly probative with respect to that inquiry."); Beck v. City of

Pittsburgh, 89 F.3d 966, 972 (3rd Cir. 1996) (similar subsequent events "may have evidentiary

value for a jury's consideration whether the City and policymakers had a pattern of tacitly

approving the use of excessive force."); Foley v. City of Lowell, Mass., 948 F.2d 10, 14 (1st Cir.

1991) ("Contrary to the City's exhortation that the date an incident occurs marks the outside date

for evidence-gathering on such an issue, we think that actions taken subsequent to an event are

admissible if, and to the extent that, they provide reliable insight into the policy in force at the

time of the incident."); Bordanaro v. McLeod, 871 F.2d 1151, 1156 (1st Cir. 1989) (holding

introduction of post-event evidence was not error: "Post-event evidence can shed some light on

what policies existed in the city on the date of an alleged deprivation of constitutional right.")

(citing Grandstaff v. City of Borger, 767 F.2d 161, 171 (5th Cir. 1985)); Sherrod v. Berry, 827

F.2d 195, 205 (7th Cir. 1987), vacated on other grounds, 835 F.2d 1222 (7th Cir.), remanded for



                                                 14
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 15 of 22 PageID #: 579



new trial, 856 F.2d 802 (7th Cir. 1988) (admission of post-event incident of excessive force was

not an abuse of discretion; stating "subsequent conduct by a municipal policymaker may be used

to prove preexisting disposition and policy.") (citing Grandstaff, 767 F.2d at 171); Grandstaffv.

City of Borger, 767 F .2d at 171 ("As subsequent conduct may prove discriminatory motive in a

prior employment decision, see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973),

and subsequent acts may tend to prove the nature of a prior conspiracy, see Anderson v. United

States, 417 U.S. 211, 219 (1974), so the subsequent acceptance of dangerous recklessness by the

policymaker tends to prove his preexisting disposition and policy."); Sanders v. City of

Pembroke, 2020 WL 3065918, at *12 (W.D. Ky. June 9, 2020) ("[I]n Monell cases, many courts

have found that '[pJost-event evidence can shed some light on what policies existed in the city on

the date of an alleged deprivation of constitutional right."' (quoting Bordanaro, 871 F .2d at

1156)); Abdur-Rahim v. City of Columbus, 2019 WL 1873222, at *2 (S.D. Ohio Apr. 26, 2019)

("Similar subsequent incidents can be probative and material of what policies, practices, or

accepted customs existed at the time of the incident at issue, which would be relevant to

Plaintiffs' Monell claims."); Cratty v. City of Allen Park, 2018 WL 7351683, at *2 (E.D. Mich.

May 21, 2018) (order of magistrate judge finding evidence of citizens' subsequent complaints

and the city's treatment of them was discoverable for the plaintiffs claim that the city had an

official policy to disregard alleged violations of citizens' rights), affd, 2018 WL 3983806 (E.D.

Mich. June 14, 2018) (order of district judge); Groark v. Timek, 989 F.Supp.2d 378, 398 (D.N.J.

2013) ("Subsequent incidents, however, may be relevant to show a continuous pattern that

supports a finding of an accepted custom or policy."); Lindquist v. Arapahoe County, 2011 WL

3163095, at *2 (D. Colo. July 26, 2011) ("some post-incident conduct may be relevant to a

showing of an unconstitutional policy, custom or practice pursuant to Monell"); Mayes v. City of



                                                15
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 16 of 22 PageID #: 580



Hammond, 442 F.Supp.2d 587,644 & n.14 (N.D. Ind. 2006) ("The Seventh Circuit has held that

in some circumstances subsequent conduct taken by municipal officers may be used to prove a

preexisting disposition and policy.") (citing Sherrod); Martinez v. Cornell Corrs. of Texas, 229

F.R.D. 215, 223-24 (D.N.M. 2005) (compelling the production of evidence concerning similar

claims without a timeframe and concluding that "subsequent acts or conduct may be admissible

to establish municipal liability"); Richmond v. City of Brooklyn Center, 2005 WL 6763198, at

*6 (D. Minn. April 12, 2005) (post-incident complaints and reports were both probative and

relevant to plaintiffs Monell claims to demonstrate that the City and its police department

continued to condone and ratify the officers' conduct); Chalmers v. Petty, 136 F.R.D. 399, 404

(M.D.N.C. 1991) ("Subsequent acts or conduct may be used to establish municipal liability in

actions brought pursuant to 42 U.S.C. § 1983.").

        The Eighth Circuit has not addressed this issue but a few district court cases in this

Circuit have questioned whether evidence of activity after the alleged constitutional violation can

be used to establish municipal liability under§ 1983. See Doe v. Gay, 2012 WL 1078004, at *8

(E.D. Ark. Mar. 30, 2012) ("district courts within the Eighth Circuit have expressed doubts about

whether evidence of activity after the alleged constitutional violation can be used to establish

municipal liability under section 1983."). Significantly, the cases cited in Doe did not reject

evidence of subsequent similar events on relevancy grounds. See id. (citing Jenkins v. Saint

Louis Cnty .. 2011 WL 5868310, at *12 & n.6 (E.D. Mo. Nov. 22, 2011) (questioning the Fifth

Circuit's Grandstaff decision but not addressing the issue of relevancy of subsequent events); 3


        3
         1n Jenkins v. St. Louis County, 2011 WL 5868310, the plaintiffs cited Grandstaff, the leading
decision holding that after-the-fact conduct by a municipality could be relevant to Monell liability, to
support their argument that St. Louis County's failure to discipline the officer after the event at issue
demonstrated prior notice that its training program was constitutionally deficient. In a footnote, the court
stated that Grandstaff was "extremely limited in scope to its facts, and its legal conclusions inapplicable
to the current situation" id. at n.6, citing in support Coon v. Ledbetter, 780 F .2d. 115 8, 1161-62 ( 5th Cir.

                                                      16
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 17 of 22 PageID #: 581



Youa Vang Lee v. Anderson, 2009 WL 1287832, at *6 & n.6 (D. Minn. May 6, 2009) (same;

though recognizing "it may be possible that liability can be established by a pattern of shocking

and egregious activity by a municipality after a constitutional violation.")). And notably, when a

district court in the Eighth Circuit did address the relevancy of subsequent similar events to a

plaintiffs Monell claims, the court concluded the evidence was relevant and discoverable.

Richmond, 2005 WL 6763198, at *6 (post-incident complaints and reports were relevant to


1986). This Court notes, however, that since 1986, Grandstaff and its progeny have become well
established precedent in the Fifth Circuit. The Fifth Circuit cited it with approval in a recent § 1983 case
involving 8th and 14th Amendment conditions of confinement claims by the survivors of a highly
intoxicated pretrial detainee who died after she was confined in the county jail without medical attention
or monitoring. Sanchez v. Young Cnty., Tex., 956 F.3d 785 (5th Cir. 2020), petition for cert. filed, (U.S.
Oct. 2, 2020) (No. 20-465). The Fifth Circuit reversed the district court's grant of summary judgment to
the county and held it erred in failing to consider, among other things, evidence that the county
policymaker effectively ratified the prior misconduct:

                Plaintiffs argue that even after her death, the sheriff neither punished any
                jailers involved nor took any action to correct the jail's alleged
                deficiencies. When the official policymaker knows about misconduct yet
                allegedly fails to take remedial action, this inaction arguably shows
                acquiescence to the misconduct such that a jury could conclude that it
                represents official policy. See Duvall, 631 F.3d at 208-09 (upholding
                jury finding that a county jail maintained an unconstitutional condition
                where there was evidence that the county policymaker knew of
                unconstitutional conditions yet failed to revise its policies); Grandstaff v.
                City of Borger, 767 F.2d 161, 171 (5th Cir. 1985) (holding that, because
                the city policymaker failed to change policies or to discipline or
                reprimand officials, the jury was entitled to conclude that the
                complained-of practices were "accepted as the way things are done and
                have been done in" that city); see also Piotrowski [v. City of Houston],
                237 F.3d [567,] 578 n.18 [(5th Cir. 2001)] (explaining that Grandstaff
                affirmed municipal liability because a policymaker's post-incident
                actions can ratify the prior misconduct). Plaintiffs' evidence therefore
                creates a fact issue about whether the sheriff acquiesced to the allegedly
                inadequate monitoring practices.

Sanchez, 956 F.3d at 793. The Fifth Circuit did not state in either its Sanchez or Piotrowski decisions that
Grandstaff was extremely limited in scope to its facts. As discussed above, Grandstaff is frequently cited
by courts in other circuits for the proposition that post-incident actions may be relevant to Monell
liability. See,~, J.M. by & Through Rodriguez v. County of Stanislaus, 2018 WL 5879725, at *5 (E.D.
Cal. Nov. 7, 2018) ("where there is no indication that the municipality took any action, besides attempting
to avoid liability, in response to dangerous conduct, it is reasonable to infer that such conduct is in
accordance with a policy. Grandstaff, 767 F.2d at 171.") The Court therefore respectfully disagrees with
the Jenkins court's conclusions as to Grandstaff s limitation to its own extreme factual situation.

                                                     17
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 18 of 22 PageID #: 582



demonstrate that the City and its police department continued to condone and ratify the officers'

conduct.).

        In the present case, Plaintiff alleges the City and SLMPD have unconstitutional customs

and practices "including but not limited to: falsely arresting people for filming police activity in

public, and without probable cause, in violation of the First and Fourth Amendments; enforcing

City ordinances in a manner which infringes on free expression and as an improper means for

retaliating against protected expression, in violation of the First Amendment; and pursuing

baseless municipal prosecutions without probable cause, with malice and for improper retaliatory

purposes." (Complaint 176.) Plaintiff also alleges that "by its actions the City has ratified the

unlawful conduct of the Individual Defendants[.]" (Id. 178.)

        The Court finds the clear majority of case law, as set forth above, supports the conclusion

that subsequent incidents may be probative of what policies, practices, or accepted customs

existed at the time of Plaintiffs arrest, which would be relevant to his Monell claims. From this

post-incident evidence the jury may imply the existence of a pre-incident policy, and the

evidence may also infer knowledge and moving force. Although this is tenuous, Plaintiff would

be able to argue from post-arrest evidence that the individual Defendant officers were aware of

the City/SLMPD's pre-arrest policy or custom, and it was therefore a moving factor in their

conduct.

        This action remains at the discovery stage of litigation. The limited information Plaintiff

seeks-the number of arrests involving persons who were filming police conduct, and the

 disposition of those arrests-may lead to the discovery of admissible evidence, even where the

 arrests occurred after that of Plaintiff. These documents may identify relevant individuals and

 clarification on what policies and practices existed at the time of Plaintiffs arrest. Information



                                                 18
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 19 of 22 PageID #: 583



need not ultimately be admissible into evidence to be discoverable. Fed. R. Civ. P. 26(b). In

finding that the information sought by Topic 19 falls within the scope of discovery, the Court

issues no ruling on the potential admissibility of post-incident arrests with regard to Plaintiffs

claims. That issue can be addressed after the close of discovery.

               3. Topic 19 is Not Unduly Burdensome or Oppressive

       Finally, the City contends Topic 19 is unduly burdensome and oppressive because while

it can conduct a computerized search of SLMPD records for all persons arrested for violating

§ 15.10.010 during the relevant time period, the search yielded over 400 results and it is not

possible to conduct a more specific search for "individuals arrested for taking video of police

officers." (ECF 83-2, Preiss Dep. at 9:13-22.) An employee of the Police Department would

have to review each incident reports to determine its relevancy to Topic 19, and then for relevant

reports run the suspect' s information through a separate system to determine the outcome of the

charges. (Id. at 14:4-15:1.) The City estimates such a review is likely to take one employee over

six weeks. (ECF 83-3, Eckrich Deel.) 4

       A party responding to a Rule 30(b)(6) deposition notice "must prepare the designee to the

extent matters are reasonably available, whether from documents, past employees, or other

sources." Bigsby v. Barclays Capital Real Estate, Inc., 329 F.R.D. 78, 81 (S.D.N.Y. 2019)

(quoted case omitted).      "Even if the documents are voluminous and the review of those

documents would be burdensome, the [Rule 30(b)(6)] deponents are still required to review them

in order to prepare themselves to be deposed." Calzaturficio S.C.A.R.P.A., s.p.a. v. Fabiano

Shoe Co., 201 F.R.D. 33, 37 (D. Mass. 2001) (citing Prokosch v. Catalina Lighting, Inc., 193


       4
         This document is titled "Affidavit" but it was not signed and sworn to before someone
authorized to administer an oath. As such, it is not an affidavit. See Elder-Keep v. Aksamit, 460 F.3d
979, 984 (8th Cir. 2006). Ms. Eckrich declares under penalty of perjury pursuant to 28 U.S.C. § 1746 that
her statements are true and correct. The document is therefore a Declaration.

                                                   19
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 20 of 22 PageID #: 584



F.R.D. 633, 639 (D. Minn. 2000) ("the burden upon the responding party, to prepare a

knowledgeable Rule 30(b)(6) witness, may be an onerous one, but we are not aware of any less

onerous means of assuring that the position of a corporation, that is involved in litigation, can be

fully and fairly explored.")).

       "[A] party resisting production bears the burden of establishing ... undue burden." CMI

Roadbuilding, 322 F.R.D. at 355 (quoted case omitted). Here, to establish undue burden the City

offers SLMPD Paralegal Danielle Eckrich' s declaration, which states in relevant part,

"Reviewing over 400 incident reports would take me approximately six weeks." (ECF 83-3.)

Apart from this single quantification, Ms. Eckrich provides no additional information.           Her

declaration does not state, for example, (1) how many pages a typical incident report consists of;

(2) how long she estimates it would take to review a single incident report, (3) what her estimate

of six weeks is based on; e.g., is this six forty-hour weeks of Ms. Eckrich doing nothing but

reviewing the incident reports, or is this how long it will take her to review the incident reports

while performing other duties; (4) how long it takes to perform the second search to determine

the outcome of an arrested person's case; (5) if the six-week estimate includes time required to

check all 400-plus incident reports in the second database, or only the relevant reports of persons

arrested for violating § 15.10.010 who were filming police officers carrying out their duties and,

if the latter, how many incident reports she estimated would require a second search; (6) if there

are any other persons in the SLMPD or the City who can assist with review of the incident

reports;5 or (7) what important duties Ms. Eckrich is unable to delay or would be unable to

perform while reviewing the incident reports. Without further information of this kind, the Court

cannot determine how much weight to give the Eckrich declaration as evidence of undue burden.

        5
         The Court takes judicial notice the SLMPD has a "workforce of ... over 400 civilian employees
and 1,300 sworn officers."         Metropolitan Police Department, City of St. Louis, Missouri,
https://www.slmpd.org/ (last visited Dec. 3, 2020).

                                                 20
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 21 of 22 PageID #: 585



       The Court finds the City has not met its burden to establish that conducting a manual

review of 400 incident reports to determine if they involve the arrest of a person who was

filming police officers is unduly burdensome or oppressive, given the fact that the City's sole

evidence to show undue burden fails to offer the Court substantial guidance. The Court has also

considered the proportionality factors under Federal Rule of Civil Procedure 26(b)(l), and finds

that the factors regarding importance of the First Amendment rights at stake, the importance of

the evidence to the case as discussed above, the amount in controversy, the parties' relative

access to relevant information, and the parties' relative resources weigh in favor of requiring the

City to undertake a review the incident reports and other records necessary to prepare a Rule

30(b)(6) deponent to respond to Topic 19. 6

       The City's motion for a protective order is denied as to Topic 19.

       G. Topic 20: "The factual basis for the City's denial of allegations contained in
       Plaintiffs First Amended Complaint, specifically Paragraphs Nos. 19, 21, 24, 25, 26, 27,
       28, 29, 30, 31, 33, 34, 35, 36, 37, 38, 40, and 42."

       The City argues Topic 20 is duplicative of testimony already acquired by Plaintiff from

other Rule 30(b)(6) designees or the police officer Defendants, calls for legal conclusions, is

burdensome, and requires undue expense "in that the City's position on said denials are evident

from [other] testimony." (ECF No. 83 at 8-9.) The City states that the reasons for its denials to

Paragraphs 24, 28, and 34 were testified to by the officer Defendants in their depositions (id. at

9), it denied Paragraph 31 because the Amended Complaint included the wrong date for the

filing of formal charges against Plaintiff, and it denied Paragraph 27 because "Plaintiff claims he

paid fifty dollars to be released on bond when Plaintiff's deposition testimony made clear that



       6
         Contrary to the City's assertion in its Reply (ECF No. 87 at 5), Plaintiffs Rule 30(b)(6)
deposition notice does not ask it to produce documents responsive to Topic 19. Instead, it requests the
City to produce a designee to testify about the facts revealed by review of the documents.

                                                  21
Case: 4:18-cv-01294-RLW Doc. #: 88 Filed: 12/04/20 Page: 22 of 22 PageID #: 586



someone else paid for his bond." (Id.) The City does not offer explanation for its denial of the

other thirteen Paragraphs identified in Topic 20.

       As has been previously stated, the City cannot respond to the Rule 30(b)(6) notice

through its attorney's factual statements. Vallejo, 903 F.3d at 743. This, however, is the sum of

its arguments in support of its motion for a protective order as to Topic 20. Topic 20 seeks to

discover the factual bases of the City's denials of some of the Amended Complaint's factual

allegations at the time those denials were made. These may or may not be the same factual bases

that have come out in discovery thus far, but Plaintiff is entitled to ask these questions of the

City-as opposed to the officer Defendants-and obtain its sworn testimony in response. The

facts at issue are relevant because they go directly to key issues in the case, i.e., whether

Plaintiff's factual allegations are true. The City does not identify any of the Paragraphs that are

legal conclusions, and its assertions as to burden and undue expense are conclusory and

insufficient to meet its burden. See id.

       The City's motion for a protective order is denied as to Topic 20.

       Accordingly,

       IT IS HEREBY ORDERED the City of St. Louis's Motion for Protective Order (ECF

No. 83) is DENIED.




                                                     �j]&b
                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE


Dated this �y of December, 2020.



                                                    22
